                 Case 20-12456-JTD              Doc 674        Filed 12/07/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

RTI HOLDING COMPANY, LLC, et al. 1                          Case No. 20-12456 (JTD)

                            Debtors.                        (Jointly Administered)

                                                            Hearing Date: December 7, 2020 at 3:00 p.m.

                                                            Ref. Docket No. 614, 668, 673

                    JOINDER OF CHICK-FIL-A, INC. TO
              OBJECTION OF NATIONAL RETAIL PROPERTY, LP;
     ASTON PROPERTIES, INC.; BENDERSON DEVELOPMENT COMPANY, LLC;
      BROOKFIELD PROPERTIES RETAIL, INC.; REGENCY CENTERS, LP; AND
    REALTY INCOME CORP. TO DEBTORS’ NOTICE OF LITIGATION SCHEDULE


          Chick-fil-A, Inc. (“CFA”), by and through undersigned counsel, hereby joins the

Objection of National Retail Property, LP; Aston Properties, Inc.; Benderson Development

Company, LLC; Brookfield Properties Retail, Inc.; Regency Centers, LP; and Realty Income

Corp. to Debtors’ Notice of Litigation Schedule (D.I. 668) (the “Objection”). CFA incorporates

herein the arguments contained in the Objection and respectfully requests that this Court deny


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor's U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors' mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

                                                         -1-

#111779662 v1
                Case 20-12456-JTD      Doc 674       Filed 12/07/20    Page 2 of 3




the Abatement Procedures (as defined in the Objection) and grant such other and further relief as

the Court deems just and proper.

          To the extent not inconsistent with the Objection, CFA joins in the objections and

responses to the Abatement Procedures asserted by other landlords or parties. CFA reserves the

right to amend and/or supplement this Objection and to raise any additional objections to the

Abatement Procedures at the hearing on the Abatement Procedures.


Dated: December 7, 2020                              Respectfully submitted,
Wilmington, Delaware
                                                     TROUTMAN PEPPER HAMILTON
                                                     SANDERS LLP

                                                     /s/ Marcy J. McLaughlin Smith
                                                     Marcy J. McLaughlin Smith (DE 6184)
                                                     Hercules Plaza, Suite 5100
                                                     1313 N. Market Street
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 777-6500
                                                     Facsimile: (302) 421-8390
                                                     E-mail: marcy.smith@troutman.com

                                                     -and-

                                                     Matthew Ray Brooks (admitted pro hac vice)
                                                     600 Peachtree Street, NE
                                                     Suite 3000
                                                     Atlanta, GA 30308
                                                     Telephone: (404) 885-2618
                                                     Facsimile: (404) 962-6983
                                                     E-mail: matthew.brooks@troutman.com

                                                     Counsel to Chick-fil-A, Inc.




                                               -2-

#111779662 v1
                Case 20-12456-JTD      Doc 674       Filed 12/07/20    Page 3 of 3




                                  CERTIFICATE OF SERVICE
I, Marcy J. McLaughlin Smith, hereby certify that on the 7th day of December, 2020, I caused the

foregoing Joinder of Chick-Fil-A, Inc. to Objection of National Retail Property, LP; Aston

Properties, Inc.; Benderson Development Company, LLC; Brookfield Properties Retail, Inc.;

Regency Centers, LP; and Realty Income Corp. to Debtors’ Notice of Litigation Schedule to be

served by email upon the below parties; and all ECF participants in these cases were served

electronically through the Court’s ECF noticing system, at their respective email addresses

registered with the Court.


RTI Holding Company, LLC                             Wilmington, DE 19801
333 East Broadway Ave.                               linda.richenderfer@usdoj.gov
Maryville, TN 37804
Attn: Shawn Lederman                                 Justin R. Alberto, Esquire
slederman@rubytuesday.com                            G. David Dean, Esquire
                                                     Andrew John Roth-Moore, Esquire
Richard M. Pachulski, Esquire                        Cole Schotz P.C.
Malhar S. Pagay, Esquire                             500 Delaware Avenue, Suite 1410
James E O'Neill, Esquire                             Wilmington, DE 19801
Victoria A. Newmark, Esquire                         jalberto@coleschotz.com
Pachulski Stang Ziehl & Jones LLP                    ddean@coleschotz.com
919 North Market Street, 17th Floor                  aroth-moore@coleschotz.com
Wilmington, DE 19899-8705
joneill@pszjlaw.com                                  Nancy M Bello, Esquire
rpachulski@pszjlaw.com                               Adam C. Rogoff, Esquire
vnewmark@pszjlaw.com                                 Robert T Schmidt, Esquire
                                                     Jennifer R Sharret, Esquire
Sean A. O’Neal, Esquire                              Jonathan M. Wagner, Esquire
Cleary Gottlieb Steen & Hamilton LLP                 Kramer Levin Naftalis & Frankel LLP
One Liberty Plaza                                    1177 Avenue of the Americas
New York, NY 10006                                   New York, NY 10036
soneal@cgsh.com                                      nbello@kramerlevin.com
                                                     arogoff@kramerlevin.com
Linda Richenderfer, Esquire                          rschmidt@kramerlevin.com
Office of The United States Trustee                  jsharret@kramerlevin.com
844 King Street                                      jwagner@kramerlevin.com
Suite 2207, Lockbox 35


                                             /s/ Marcy J. McLaughlin Smith
                                             Marcy J. McLaughlin Smith (DE No. 6184)

                                               -3-

#111779662 v1
